PER CURIAM.
Jose Perez appeals the trial court’s summary order of denial with attachments of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because we conclude that the records attached to the trial court’s order do not conclusively refute the appellant’s claim for relief, we reverse and remand for further proceedings. If on remand the trial court again summarily denies the motion, it must attach to its order those portions of the record which conclusively refute the appellant’s allegation that the written judgment and sentence does not conform to the trial court’s oral pronouncement of sentence.
Reversed and remanded.
DANAHY, A.C.J., and LAZZARA and WHATLEY, JJ., concur.